internal_revenue_service national_office technical_advice_memorandum date cc dom p si b7 tam-122512-98 index uil no case mis no number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer spouse a b c d e f g h state tam-122512-98 issue whether taxpayer's transfer of limited_partnership interests to taxpayer’s children constitute gifts of present interests for purposes of sec_2503 of the internal_revenue_code conclusion the gifts of limited_partnership interests by taxpayer constitute gifts of present interests that will qualify for the annual exclusion under sec_2503 this technical_advice_memorandum does not address issues relating to the valuation of the gifts nor does it consider the application of sec_2704 to the restrictions contained in the partnership_agreement facts taxpayer and spouse created a family limited_partnership in a taxpayer and spouse each own a b percent general_partnership interest taxpayer also owns a c percent limited_partnership_interest and spouse owns a d percent limited_partnership_interest in e taxpayer gifted an f percent limited_partnership_interest to each of taxpayer's g children respectively for a total gift of h percent each percent of limited_partnership_interest equals one unit of limited_partnership_interest article of the partnership_agreement provides that the net_cash_flow may or may not be distributed at least annually to the partners in accordance with their respective percentage interests the timing and amount of any distributions shall be within the sole discretion of the general partners article a of the partnership_agreement provides that subject_to the requirements in article a limited_partner shall have the right to assign a partnership_interest only by written assignment the terms of which are not in contravention of any of the provisions of this agreement which assignment has been duly executed by the assignor and assignee received by the partnership and recorded on the books of the partnership article b of the partnership_agreement provides that anything in the agreement to the contrary notwithstanding both the partnership and the general partners shall be entitled to treat the assignor of a limited partner’s partnership_interest as the absolute owner thereof in all respects and shall incur no liability for distributions of cash or other_property made in good_faith to the assignor until such time as the written assignment has been received by the partnership and promptly recorded on the tam-122512-98 books of the partnership unless the general partners reasonably believe the assignment to be illegal void or otherwise not in compliance with the terms of this agreement article c of the partnership_agreement provides that an assignee of a limited_partner shall be entitled to receive the distributions of net_cash_flow or other_property from the partnership and the allocation of partnership profits losses and credits including all items thereof attributable to the interest acquired by reason of such assignment which are distributed or allocated as the case may be from and after the effective date of the assignment of such interest to it except as provided in sec_8_1 of this article article a of the partnership_agreement provides that no assignee shall have the right to become a substituted limited_partner as defined in section of this article except upon unanimous written consent of the general partners the granting or denying of which shall be notwithstanding the provisions of article a of this agreement within the general partners’ sole and absolute discretion and subject_to whatever conditions if any the general partners require article b of the partnership_agreement provides that notwithstanding the aforementioned consent by the general partners the admission of any assignee as a substituted limited_partner shall be further conditioned as follows the assignment instrument and such other instruments as the general partners may deem necessary or desirable to effect the admission of the assignee as a substituted limited_partner being in form and substance satisfactory to the general partners the assignor and assignee named therein executing and acknowledging such other instrument or instruments as the general partners may deem necessary or desirable to effectuate such admission the assignee’s written acceptance and adoption of all the terms and provisions of this agreement as the same may have been amended such assignee the assignor or both paying or obligating themselves to pay all reasonable expenses connected with such admission as determined solely by the general partners but which the general partners shall have the right in their sole discretion to waive including but not limited to the cost of the presentation filing and publishing of any appropriate documents and such other conditions as the general partners may reasonably impose article of the partnership_agreement provides that a substituted limited_partner is a person admitted to all the rights and who assumes all of the obligations of a tam-122512-98 limited_partner who has made an assignment of an interest in the partnership pursuant to section of this article article of the partnership_agreement provides that an assignee who does not become a substituted limited_partner has no right to receive any information or account of partnership transactions to inspect the partnership’s books to vote on partnership matters to request a meeting of the partnership or to exercise any of the other rights of a limited_partner other than to receive the share of the cash and profits losses and credits including all items thereof or other compensation by way of income to which his or her assignor would otherwise be entitled as to the partnership_interest article of the partnership_agreement provides that no transfer or assignment of any partnership_interest may be made if such transfer or assignment together with all other transfers and assignments of partnership interests within the preceding twelve months would in the opinion of counsel for the partnership result in the termination of the partnership for purposes of sec_708 of the internal_revenue_code or any comparable provision then in effect article of the partnership_agreement provides that a limited_partner shall have no right to withdraw from the partnership article of the partnership_agreement provides that the general partners shall be solely responsible for the management of the partnership business with all rights and powers generally conferred by law or necessary advisable or consistent in connection therewith in assuming the aforementioned responsibilities the general partners shall uphold a strict fiduciary duty toward the limited partners and the partnership and shall be held personally liable for any breach thereof law and analysis sec_2501 provides for the imposition of a tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of sec_2503 be included in the total_amount_of_gifts made during such year sec_25_2503-3 of the gift_tax regulations provides that a present_interest in property is an unrestricted right to the immediate use possession or enjoyment of the property such as a life_estate or a term certain tam-122512-98 sec_25_2503-3 of the regulations defines future interests as a legal term that includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time state law applicable in this case provides that a partner is entitled to receive distributions from a limited_partnership before his withdrawal from the limited_partnership and before the dissolution and closing of its affairs to the extent and at the times or upon the happening of the events specified in the partnership_agreement a limited_partner may withdraw from a limited_partnership at the time or upon the happening of events specified in writing in the partnership_agreement state law further provides that except as provided in the partnership_agreement a partnership_interest is assignable in whole or in part the assignee of a partnership_interest including the assignee of a general_partner may become a limited_partner if and to the extent that the assignor gives the assignee that right in accordance with authority described in the partnership_agreement or all other partners consent under the terms of the partnership_agreement the general partners are solely responsible for the management of the partnership business the timing and amount of any distributions are within the sole discretion of the general partners the partnership_agreement gives a limited_partner the right to assign his or her partnership_interest by written assignment from the date of the assignment the assignee is entitled to receive the distributions of net_cash_flow or other_property from the partnership and the allocation of partnership profits losses and credits attributable to the interest the management powers the taxpayer general_partner possesses under the partnership_agreement in this case including control_over partnership_distributions are consistent with the powers granted to general partners under state law and are similar to the powers possessed by general partners in most limited_partnerships the taxpayer possesses no powers as a general_partner that are not otherwise contained in a standard limited_partnership agreement the taxpayer general partner’s powers are different from a trustee’s discretionary authority to distribute or withhold trust income or property ie a power that generally results in the characterization of a gift to such a_trust as a gift of a future_interest see eg 324_us_18 in which the court concluded that the transfer of interests in a_trust were not gifts of present interests where the trustee had the discretion to withhold trust income under the partnership_agreement the donees limited partners may expect the highest standard of conduct from the general partners in their management of the partnership more specifically the partnership_agreement provides that in assuming their responsibilities under the partnership_agreement the general partners are to tam-122512-98 uphold a strict fiduciary duty toward the limited partners and the partnership and are to be held personally liable for any breach thereof we believe that in this case taxpayer’s gifts of limited_partnership interests to taxpayer’s children constitute outright gifts of ownership interests in the partnership each donee of a limited_partnership_interest received the immediate use possession and enjoyment of the interest including the right to sell or assign the interest these rights entitled the donees to any current economic benefits generated by the limited_partnership interests accordingly we conclude that the gifts of limited_partnership interests by taxpayer constitute gifts of present interests that will qualify for the annual exclusion under sec_2503 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
